Adams, J.
1. PARTNERSHIP: liability of members, Each member of the firm called the Mt. Yer-non Grain Company, including the said Knotts and the said Goudy, became indebted and individually liable to the plaintiff for said grain. By the acceptance of the ticket with the understanding that said Knotts & Goudy *495would pay it upon presentation, plaintiff did not by implication agree to look to them exclusively, nor was there any express agreement to that effect.
2.-: —: negotiable paper. The ticket is not a draft, check, order or bill of exchange, and no usage of trade can make it so. It is a mere memorandum of the amount of grain purchased, and price, sent bv o j. * i > *j the purchasing member of the firm to the paying members. No demand of payment or notice of default was necessary. Each member’s account was open to inspection to all the others. The status of each member’s account must be presumed to be known at all times to all the other members. If Iinotts & Goudy had firm funds in their hands, they were of course charged with them. So far as they failed to pay plaintiff, their account with the firm should have shown such failure. If the other members of the firm were ignorant of it, it-was because their books were not properly kept or, if so kept, were not properly inspected. There was no occasion to notify the defendants of what the law presumes that they already knew. ¥e think the plaintiff was entitled to recover.
Affirmed.